REASONS FOR ALLOWANCE
Claims 1, 4-9, 12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes Chaland et al., (Chaland), US Patent Application Publication No. US 2015/0339006 A1 and Pritchard et al., (Pritchard), US Patent Application Publication No. US 2018/0018304 A1.

Chaland discloses defining displayable sections of the GUI, where each displayable section may fill the entirety of a particular region designated for displaying a scrollable list (e.g., the whole screen, a window, or a frame) (paragraph [0030]).  Chaland further discloses determining which displayable sections of the GUI to render, rendering those sections and drawing one of the rendered sections into a frame buffer, and caching the other rendered sections (paragraph [0030]). Chaland further discloses the rendered sections drawn into a frame buffer may be adjacent to the rendered section drawn into the frame buffer in one or more directions, and upon receiving user input requesting a different displayable section, if the requested displayable section has already been rendered and cached, then the cached rendered section is retrieved and displayed (paragraph [0030]).  Chaland further discloses in Figures 1A and 1K: a GUI with different regions such as menu bar 106 (first region) and content display region 104 (second region), wherein the content display region 104 displays content in a vertical direction when a user requests for news feed display, wherein the content display region 104 displays content items in vertical direction in which the user can swipe up and down to see the content items, and menu bar 106 display different tab content in horizontal direction in which the user can swipe right to left for additional content (paragraphs [0031]-[0032]).  Chaland further discloses in Figure 1H and paragraph [0043]: displaying a transition from a starting-point tab (the “News Feed” tab in Figure 1G) to the subsequent tab (the “People” tab in Figure 1H.

Pritchard discloses displaying landing page content in a navigation window offering users the ability to interact with one or more landing pages in formats including multiple panes (regions or frames), wherein the landing page content may be loaded in advance of a user focusing on a specific page, and the navigation window offers user the ability to store preferences, to refresh landing pages, to save searches, to search in one landing page, and/or to have results propagate to other landing pages (Abstract).  Pritchard further discloses a representation of the respective landing page content comprises a first content display area (first region) having an initial control that accepts the first content request; receiving, from a user interacting with the initial control area of the first content display area, the first content request; requesting, responsive to the first content request, content from a publisher associated with the first content display area; receiving the content from the publisher associated with the first content display area; and displaying, within the first content display area, the content (paragraph [0014]).  Pritchard further discloses in another embodiment that a method for displaying third-party landing page content includes receiving a first content request; identifying, responsive to the first content request, one or more third-party publishers from which to request landing page content; requesting, responsive to the first content request, respective landing page content from each of the identified one or more third-party publishers; receiving the respective landing page content from each of the identified one or more third-party publishers; and displaying within a portion of at least one graphical user interface a presentation interface comprising a representation of the respective landing page content, wherein the at least one graphical user interface comprises a first content display area having an initial control that accepts the first content request; receiving, from a user interacting with the initial control area of the first content display area, the first content request; requesting, responsive to the first content request, content from a publisher associated with the first content display area; receiving the content from the publisher associated with the first content display area; and displaying, within the first content display area, the content, wherein the at least one graphical user interface displays the respective landing page content from each of the one or more third-party publishers in a second content display area (second region), and wherein the first content display area is a web page (paragraph [0017). Pritchard further discloses the landing page content may be periodically updated based on a single user action performed in association with anyone of the landing page content sets (paragraph [0075]).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “in response to a user input scrolling the second region along the second direction crossing the first direction, arrange the searched pieces of third content related to the at least one of the pieces of first content, associated with the action of the user terminal detected by the user monitor, next to the pieces of second content with respect to the second direction crossing the first direction and in the scrolled second region of the webpage”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177